UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

    LARRY KLAYMAN,
                Plaintiff,
           v.                                               Civil Action No. 06-670 (CKK)
    JUDICIAL WATCH, INC., et al.,
                Defendants.

                                   MEMORANDUM OPINION 1
                                       (August 7, 2019)

          Plaintiff/Counter-Defendant Larry Klayman seeks reconsideration of the Court’s decision

to deny his post-trial motions in this matter. Once again he also pursues voluntary recusal or

disqualification of the Court. And lastly, Klayman makes his latest request for sanctions against

Defendant/Counter-Plaintiff Judicial Watch, Inc. (“Judicial Watch”) and Counter-Plaintiff

Thomas J. Fitton.

          For their part, Judicial Watch and Fitton want attorney’s fees and costs for prevailing in

this matter, and ask that Klayman’s wages be garnished to ensure that they begin recovering for

their favorable judgment.

          Upon consideration of the briefing, 2 the relevant legal authorities, and the record as a

whole, in an exercise of its discretion the Court shall DENY Klayman’s [587] Motion for


1
  Although the case caption suggests that this case involves multiple defendants, only one, Judicial
Watch, Inc., remained in this action by the time of trial. In addition, the case caption does not
reflect Judicial Watch, Inc.’s and Thomas J. Fitton’s counterclaims. However, because the Court
has used this caption for most of the proceedings in this long case, the Court shall not do otherwise
at this late hour.
2
    The Court’s consideration has focused on the following documents:

      •   Pl.’s Mot. for Recons. of Ct.’s Order Denying Mot. for J. Notwithstanding Verdict and
          Renewed Mot. for Voluntary Recusal or Disqualification, ECF No. 587 (“Klayman’s
          Recons. & Recusal Mot.”); Defs.’ Opp’n to Pl.’s Mot. for Recons. and Renewed Mot. for
                                                  1
Reconsideration of the Court’s Order Denying Motion for Judgment Notwithstanding the Verdict

(“Motion for Reconsideration”); DENY Klayman’s [587] Renewed Motion for Voluntary Recusal

or Disqualification; DENY Klayman’s [592] Motion for Sanctions; RESOLVE Judicial Watch’s

and Fitton’s [585] Motion for Attorney Fees and Costs; LIFT THE STAY on Judicial Watch’s

[595] Writ of Attachment on a Judgment; and LIFT THE STAY on Fitton’s [596] Writ of

Attachment on a Judgment.

                                        I. BACKGROUND

          This is the eightieth substantive Memorandum Opinion, Order, or combination thereof

issued by the Court or Magistrate Judge Alan Kay in this thirteen-year litigation. See Klayman v.

Judicial Watch, Inc., Civil Action No. 06-670 (CKK), 2019 WL 1244079, at *2 n.4 (D.D.C. Mar.

18, 2019) (listing each such decision). 3 For a discussion of recent past proceedings, the Court



          Voluntary Recusal or Disqualification [ECF No. 587], ECF No. 591 (“JW’s Recons. &
          Recusal Opp’n”);

      •   Pl.’s Mot. for Sanctions, ECF No. 592 (“Klayman’s Sanctions Mot.”); Defs.’ Opp’n to Pl.’s
          Mot. for Sanctions [ECF 592], ECF No. 593 (“JW’s Sanctions Opp’n”); Pl.’s Reply to
          Defs.’ Opp’n to Pl.’s Mot. for Sanctions [ECF 592], ECF No. 594 (“Klayman’s Sanctions
          Reply”);

      •   Writ of Attachment on J., ECF No. 595 (“JW’s Writ”); Writ of Attachment on J., ECF No.
          596 (“Fitton’s Writ”); Defs.’ Resp. to July 24, 2019, Minute Order, ECF No. 597 (“JW’s
          Garnishment Mem.”); Pl.’s Opp’n to Defs.’ Resp. to Ct.’s July 24, 2019 Minute Order
          (“Klayman’s Garnishment Opp’n”); Defs.’ Reply in Opp’n to Stay of Writs of Attachment
          by Garnishment, ECF No. 601 (“JW’s Garnishment Reply”);

      •   Mem. of P&A in Supp. of Defs.’ Mot. for Attorney Fees and Costs, ECF No. 585-1 (“JW’s
          Fees & Costs Mem.”); and Suppl. Mem. in Supp. of Defs.’ Mot. for Attorney Fees and
          Costs, ECF No. 588 (“JW’s Suppl. Fees & Costs Mem.”);

For purposes of the foregoing abbreviations, the Court refers to briefing by Judicial Watch and
Fitton as being submitted collectively by “JW,” except with respect to the Writs of Attachment on
a Judgment, which were filed separately by Judicial Watch and by Fitton.
3
    That list excludes Orders issued to implement accompanying Memorandum Opinions.

                                                  2
refers the reader to its March 18, 2019, decision denying Klayman’s post-trial motions. Id. at *2-

*4.

       Only certain proceedings following that March 18, 2019, decision are currently relevant.

First, Judicial Watch and Fitton sought attorney’s fees and costs for this litigation, but the Court

stayed briefing of that motion after Klayman moved for reconsideration of the March 18, 2019,

decision and for voluntary recusal or disqualification of the undersigned. See Min. Orders of Apr.

17, 2019, and Apr. 26, 2019. Although Judicial Watch and Fitton filed an opposition to the Motion

for Reconsideration and the Renewed Motion for Voluntary Recusal or Disqualification, Klayman

did not file a reply by the appointed deadline of May 6, 2019. See Min. Order of Apr. 15, 2019.

Instead, on May 16, 2019, Klayman sought sanctions for the representations in Judicial Watch’s

and Fitton’s opposition.    Most recently, Judicial Watch and Fitton sought garnishment of

Klayman’s wages at Freedom Watch, Inc., pursuant to the Court’s judgment of March 18, 2019.

See Final Judgment, ECF No. 584. But the Court invited briefing regarding its proposal to hold

the writs in abeyance pending its resolution of the Motion for Reconsideration and the Renewed

Motion for Voluntary Recusal or Disqualification, and instructed the Clerk of Court to stay

issuance of the requested Writs of Attachment on a Judgment pending the Court’s further order.

Min. Order of July 24, 2019.

       All necessary briefing of the pending motions has concluded, 4 leaving them ripe for

resolution.




4
  Because the Court is not granting Judicial Watch’s and Fitton’s request for attorney’s fees and
costs at this time, the Court does not need to lift the stay of the deadline for Klayman’s response
to their motion. See Min. Order of Apr. 26, 2019.
                                                 3
                                    II. LEGAL STANDARD

   A. Motion for Reconsideration of Final Judgment

       Pursuant to Federal Rule of Civil Procedure 60(b), a district court is permitted to “relieve

a party or its legal representative from a final judgment, order, or proceeding” on one of six

enumerated grounds, including, for example, “mistake, inadvertence, surprise, or excusable

neglect,” or “any other reason that justifies relief.” Fed. R. Civ. P. 60(b)(1)-(6). The party moving

under Rule 60(b) bears the burden of proving entitlement to that relief. Norris v. Salazar, 277
F.R.D. 22, 25 (D.D.C. 2011) (citing, e.g., Rufo v. Inmates of Suffolk Cty. Jail, 502 U.S. 367, 383-

84 (1992)). “The decision to grant or deny a rule 60(b) motion is committed to the discretion of

the District Court.” Kareem v. FDIC, 811 F. Supp. 2d 279, 282 (D.D.C. 2011) (quoting United

Mine Workers of Am. 1974 Pension v. Pittston Co., 984 F.2d 469, 476 (D.C. Cir. 1993)) (internal

quotation marks omitted), aff’d, 482 F. App’x 594 (D.C. Cir. 2012) (per curiam); see also Smalls

v. United States, 471 F.3d 186, 191 (D.C. Cir. 2006) (applying abuse of discretion standard to

review of such a motion).

   B. Motion for Voluntary Recusal or Disqualification

           1. Motion Pursuant to Section 455(a)

       Klayman moves to recuse this Court pursuant to 28 U.S.C. § 455(a), which requires a

federal judge to recuse herself “in any proceeding in which [her] impartiality might reasonably be

questioned.” “[T]o be disqualifying, the appearance of bias or prejudice must stem from an

extrajudicial source.” United States v. Barry, 961 F.2d 260, 263 (D.C. Cir. 1992). Under the well-

recognized “‘objective’ standard” in this Circuit, “[r]ecusal is required when ‘a reasonable and

informed observer would question the judge’s impartiality.’”      SEC v. Loving Spirit Found. Inc.,

392 F.3d 486, 493 (D.C. Cir. 2004) (quoting United States v. Microsoft Corp., 253 F.3d 34, 114

(D.C. Cir. 2001) (en banc) (per curiam), cert. denied, 534 U.S. 952 (2001)). “This standard

                                                 4
requires that [the Court] take the perspective of a fully informed third-party observer who

‘understand[s] all the relevant facts’ and has ‘examined the record and the law.’” United States v.

Cordova, 806 F.3d 1085, 1092 (D.C. Cir. 2015) (quoting United States v. Holland, 519 F.3d 909,

914 (9th Cir. 2008)) (second alteration in original). As a result, “bald allegations of bias or

prejudice” do not suffice. Karim-Panahi v. U.S. Cong., Senate & House of Representatives, 105 F.

App’x 270, 275 (D.C. Cir. 2004) (per curiam).

       In the context of Section 455(a), “unfavorable judicial rulings alone almost never constitute

a valid basis for reassignment.” United States v. Hite, 769 F.3d 1154, 1172 (D.C. Cir. 2014); see

also United States v. Microsoft Corp., 56 F.3d 1448, 1463 (D.C. Cir. 1995) (per curiam) (“That a

judge commits error, of course, is by itself hardly a basis for imputing bias or even the appearance

of partiality.”). As the Supreme Court has observed, judicial rulings by themselves “cannot

possibly show reliance upon an extrajudicial source; and can only in the rarest circumstances

evidence the degree of favoritism or antagonism required . . . when no extrajudicial source is

involved.”   Liteky v. United States, 510 U.S. 540, 555 (1994).      Therefore, dissatisfaction with a

court’s rulings “[a]lmost invariably” provides “proper grounds for appeal, not for recusal.” Id.

(emphasis added). In addition, “opinions formed by the judge on the basis of facts introduced or

events occurring in the course of the current proceedings . . . do not constitute a basis for a bias or

partiality motion unless they display a deep-seated favoritism or antagonism that would make fair

judgment impossible.” Id. Consequently, courts in this Circuit have routinely held that a claim

of bias predicated on a court’s rulings does not, standing alone, warrant recusal. See, e.g., Liberty

Lobby, Inc. v. Dow Jones & Co., Inc., 838 F.2d 1287, 1301 (D.C. Cir. 1988) (finding that because

plaintiff’s motions to recuse “were based entirely upon the district court’s discovery rulings in this

case, their denial was clearly proper”), cert. denied, 488 U.S. 825 (1988); Cotton v. Washington



                                                  5
Metro. Area Transit Auth., 264 F. Supp. 2d 39, 42 (D.D.C. 2003) (determining that claim of bias

based on court’s discovery rulings did not warrant recusal).

        The Court of Appeals recognizes the trial court’s discretion in handling Section 455(a)

motions. See Loving Spirit Found. Inc., 392 F.3d at 493 (applying abuse of discretion standard).

            2. Motion Pursuant to Section 144

        Under Section 144, a litigant must submit, along with its motion, an affidavit stating “the

facts and the reasons for [its] belief that bias or prejudice exists.” 28 U.S.C. § 144. Upon the filing

of a “timely and sufficient affidavit,” Section 144 mandates that the assigned “judge shall proceed

no further” in the case, “but another judge shall be assigned to hear such proceeding.”        Id.; see

also Bhd. of Locomotive Firemen and Enginemen v. Bangor & Aroostook R.R. Co., 380 F.2d 570,

576 (D.C. Cir. 1967) (“The disqualification statute, 28 U.S.C. Sec. 144, is mandatory and

automatic, requiring only a timely and sufficient affidavit alleging personal bias or prejudice of the

judge.”).   Importantly, “the mere fact that a party has filed a § 144 motion, accompanied by the

requisite affidavit and certificate of counsel, does not automatically result in the challenged judge’s

disqualification.” Robertson v. Cartinhour, 691 F. Supp. 2d 65, 77 (D.D.C. 2010); see also United

States v. Miller, 355 F. Supp. 2d 404, 405 (D.D.C. 2005) (“[D]isqualification is not automatic upon

submission of affidavit and certificate . . . .”).

        The question of whether the motion and supporting affidavit are both timely and legally

sufficient is for this Court to determine in the first instance. United States v. Haldeman, 559 F.2d
31, 131 (D.C. Cir. 1976) (“It is well settled that the involved judge has the prerogative, if indeed

not the duty, of passing on the legal sufficiency of a Section 144 challenge.”), cert. denied sub nom.

Mitchell v. United States, 431 U.S. 933 (1977); see also United States v. Heldt, 668 F.2d 1238,

1272 n.69 (D.C. Cir. 1981) (noting that “under section 144 . . . the transfer to another judge for



                                                     6
decision is ‘at most permissive”’ (quoting Haldeman, 559 F.2d at 131)). First, with respect to the

timeliness of the motion, Section 144 is itself silent as to “what the timeliness requirement means

where, as in this case, the recusal motion rests on events occurring after proceedings began.”

Loving Spirit Found. Inc., 392 F.3d at 492.       “ In such circumstances, some courts have required

the affidavit to be filed ‘at the earliest moment.’”      Id. (quoting United States v. Sykes, 7 F.3d
1331, 1339 (7th Cir. 1993); James v. District of Columbia, 191 F. Supp. 2d 44, 47 (D.D.C. 2002)

(quoting Sykes, 7 F.3d at 1339)).     As the D.C. Circuit has made clear, the timeliness requirement

is “[c]rucial to the integrity of the judicial process,” as it “ensures that a party may not wait and

decide whether to file based on ‘whether he likes subsequent treatment that he receives.’”             Id.

(quoting In re United Shoe Mach. Corp., 276 F.2d 77, 79 (1st Cir. 1960)).

        Second, in determining whether the affidavit sets forth a legally sufficient basis for

disqualification, the Court “must accept the affidavit’s factual allegations as true even if the judge

knows them to be false.”       Loving Spirit Found. Inc., 392 F.3d at 496 (citing Berger v. United

States, 255 U.S. 22, 35-36 (1921)); see also United States v. Hanrahan, 248 F. Supp. 471, 474

(D.D.C. 1965) (“[W]hen presented with an application and affidavit such as this one, a Court may

not pass upon the truth or falsity of the allegations, but must accept them as true for the purpose of

determining the legal sufficiency of the affidavit.”).     However, the affidavit “must state facts as

opposed to conclusions, and while the information and belief of the affiant as to the truth of the

allegations are sufficient, mere rumors and gossip are not enough.”         Hanrahan, 248 F. Supp. at

474 (citations omitted). “The identifying facts of time, place, persons, occasion and circumstances

must be set forth, with at least that degree of particularity one would expect to find in a bill of

particulars.” Id. (citations omitted). Importantly, given the requirement that the Court accept the

facts stated in the affidavit as true, the statute mandates that “the attorney presenting the motion . . .



                                                    7
sign a certificate stating that both the motion and declaration are made in good faith.”          Loving

Spirit Found. Inc., 392 F.3d at 496; see 28 U.S.C. § 144 (requiring that the affidavit “be

accompanied by a certificate of counsel of record stating that it is made in good faith”). The

certification requirement is key to the integrity of the recusal process and “guard[s] against the

removal of an unbiased judge through the filing of a false affidavit.”     Loving Spirit Found. Inc.,
392 F.3d at 496.

       Once it is established that the affidavit has been properly certified by counsel of record and

that the facts set forth therein have been stated with sufficient particularity, the Court must then

       ascertain[] whether these facts would fairly convince a sane and reasonable mind that
       the judge does in fact harbor the personal bias or prejudice contemplated by the
       statute. It is well established that the facts must give fair support to the charge of a
       bent mind that may prevent or impede impartiality. The basis of the disqualification
       is that personal bias or prejudice exists, by reason of which the judge is unable to
       impartially exercise his functions in the particular case. The factual allegations must
       establish by more than a prima facie case, but not beyond a reasonable doubt that the
       mind of the judge is closed to justice; that the judge has a personal bias or prejudice
       against the affiant which is of such a nature, and of such intensity, that it would
       render the judge unable to give the affiant the fair trial to which every litigant is
       entitled. Obviously, such a showing could rarely be made.

Hanrahan, 248 F. Supp. at 475-76 (citations and internal quotation marks omitted). “Importantly,

to be disqualifying, the alleged bias usually ‘must stem from an extrajudicial source and result in

an opinion on the merits on some basis other than what the judge learned from his participation in

the case.’”   Robertson, 691 F. Supp. 2d at 78 (quoting United States v. Grinnell Corp., 384 U.S.
563, 583 (1966); citing Liteky, 510 U.S. at 554).

       Because the Court of Appeals has not determined whether to apply an abuse of discretion

or de novo standard of review to the denial of a Section 144 motion, this Court shall conservatively

assume, arguendo, that such a motion should be handled in the first instance as a matter of law. See

United States v. Williamson, 903 F.3d 124, 137 (D.C. Cir. 2018) (citing Loving Spirit Found. Inc.,


                                                    8
392 F.3d at 492).

                                                 ***

       The Court’s substantive considerations pursuant to both recusal provisions are largely the

same. See, e.g., United States v. Hernandez, 109 F.3d 1450, 1453 (9th Cir. 1997) (“The substantive

standard for recusal under 28 U.S.C. § 144 and 28 U.S.C. § 455 is the same: ‘[W]hether a

reasonable person with knowledge of all the facts would conclude that the judge’s impartiality

might reasonably be questioned.’” (quoting United States v. Studley, 783 F.2d 934, 939 (9th Cir.

1986))); Liberty Lobby, Inc., 838 F.2d at 1301 (“It is well settled that a motion for recusal under

28 U.S.C. § 144 or § 455, must be based upon prejudice from an extra-judicial source.” (citation

omitted)); Phillips v. Joint Legislative Comm. on Performance & Expenditure Review of State of

Miss., 637 F.2d 1014, 1019 (5th Cir. 1981) (finding the substantive standards to be “quite similar,

if not identical”), cert. denied, 456 U.S. 960 (1982). To the extent the standards under the sections

differ, it is that Section 144 requires proof of “actual bias” whereas Section 455(a) requires only

“the reasonable appearance of bias.” Hoffman v. Caterpillar, Inc., 368 F.3d 709, 718 (7th Cir.

2004); cf. Apple v. Jewish Hosp. & Med. Ctr., 829 F.2d 326, 333 (2d Cir. 1987) (recognizing that,

while Section 455(a) provides “broader grounds for disqualification than . . . § 144,” “[w]hen, as

here, a party has not alleged any grounds for recusal other than those relating to the district court’s

alleged bias or prejudice, those broader grounds are not implicated”). Accordingly, a failure to

show an appearance of bias under Section 455(a) invariably results in a failure to show actual bias

under Section 144.




                                                  9
    C. Motion for Sanctions

       Of the potential authorities for sanctions, only the Court’s inherent authority is invoked by

Klayman. Klayman’s Sanctions Mot. at 1-2; Klayman’s Sanctions Reply at 2-3. 5 The Court has

the discretion to “fashion an appropriate sanction for conduct which abuses the judicial process.”

Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186-87 (2017) (quoting Chambers v.

NASCO, Inc., 501 U.S. 32, 44-45 (1991)) (internal quotation marks omitted). One such abuse

arises from litigation tactics taken “in bad faith, vexatiously, wantonly, or for oppressive reasons.”

Chambers, 501 U.S. at 45 (quoting Alyeska Pipeline Serv. Co. v. Wilderness Soc’y, 421 U.S. 240,

258 (1975)) (internal quotation marks omitted).

       “‘[N]egligent, even sloppy, performance by the defense counsel,’ is insufficient” to warrant

an exercise of the Court’s inherent authority to sanction abusive litigation conduct. Priority One

Servs., Inc. v. W & T Travel Servs., LLC, 987 F. Supp. 2d 1, 4 (D.D.C. 2013) (citing United States

v. Wallace, 964 F.2d 1214, 1215 (D.C. Cir. 2013)) (making this observation with respect to

monetary sanctions). Rather, the movant must make a “clear and convincing showing” that the

offending party acted with “subjective bad faith.” Id. (citing Wallace, 964 F.2d at 1219) (monetary

sanctions context); see also Shepherd v. Am. Broad. Cos., 62 F.3d 1469, 1476-77 (D.C. Cir. 1995)

(articulating standard of proof). The Court considers whether to exercise its inherent authority

with the “restraint” appropriate to strong powers “shielded from direct democratic controls.”

Shepherd, 62 F.3d at 1475 (quoting Roadway Express, Inc. v. Piper, 447 U.S. 752, 764 (1980);

citing Chambers, 501 U.S. at 44) (internal quotation marks omitted).


5
  Although Judicial Watch and Fitton refer to Federal Rule of Civil Procedure 11 and 28 U.S.C.
§ 1927, Klayman does not mention those grounds for sanctions either in his opening brief or in his
reply. But even if they could be appropriate here, “their availability does not preclude the court
from exercising its inherent power.” Priority One Servs., Inc. v. W & T Travel Servs., LLC, 987
F. Supp. 2d 1, 4 (D.D.C. 2013) (citing Chambers, 501 U.S. at 46-47). Accordingly, the Court does
not address the availability of sanctions under those authorities.
                                                 10
                                        III. DISCUSSION
       A. Motion for Reconsideration

       Of all the issues that the Court addressed in its March 18, 2019, decision, Klayman now

challenges only a subset. The Court shall categorize Klayman’s arguments according to the

pertinent counterclaims. Separate treatment is reserved for Klayman’s argument that the Court is

biased and prejudiced, which is not tied to a specific counterclaim.

               1. Counterclaim for Trademark Infringement

       Klayman asserts that the Court erred in the way it handled his arguments about Friends of

Larry Klayman (“FOLK”) and Freedom Watch. Klayman’s Recons. & Recusal Mot. at 2-3. But

he simply recycles arguments that the Court has previously considered and rejected. See Klayman,

Civil Action No. 06-670, 2019 WL 1244079, at *7, *9.

       Next, Klayman revisits his argument that there was insufficient evidence of any likelihood

of confusion to support a $750,000 jury award for trademark infringement. Klayman’s Recons. &

Recusal Mot. at 3-5. This issue is bundled with his challenge to the Court’s handling of evidence

authentication. Id. at 5-6. The Court previously addressed both issues, and Klayman fails to show

that the Court erred or that relief is otherwise warranted. See Klayman, Civil Action No. 06-670,

2019 WL 1244079, at *7-*8, *10. Only one point he now raises warrants attention. It was not

error for the Court to credit evidence that the jury could have relied upon. Id. at *8 (identifying

“sufficient evidence for the jury to find that [various] factors [of a likelihood of confusion test]

were satisfied”). Klayman seems to prefer that the Court would have instead made its own, post-

hoc findings of fact. See Klayman’s Recons. & Recusal Mot. at 5 (calling for “actual inquiry into

the basis behind the jury returning an award of $750,000” (emphasis omitted)). But that was not

the Court’s role in evaluating the sufficiency of the jury verdict. See Ortiz v. Jordan, 562 U.S.
180, 189 (2011) (recognizing function of Federal Rule of Civil Procedure 50).

                                                11
       As for nominative fair use, Klayman points to one piece of evidence—the name of his

“Saving Judicial Watch” campaign—to purportedly show that the standard for this defense is

satisfied. Klayman’s Recons. & Recusal Mot. at 6-8. The Court already addressed his nominative

fair use defense, however, and his argument now does not disturb its decision. See Klayman, Civil

Action No. 06-670, 2019 WL 1244079, at *8-*9.

               2. Counterclaims for Disparagement of Judicial Watch and Fitton

       Klayman maintains that the Court should have instructed the jury regarding a fair comment

defense to a disparagement claim, and that the Court erred in relying upon a distinction between

tort law and contract law. Klayman’s Recons. & Recusal Mot. at 8-9. The Court has considered

some form of this argument three times and found it lacking on each occasion. See Klayman, Civil

Action No. 06-670, 2019 WL 1244079, at *11; Order (Mar. 12, 2018), ECF No. 541; Order (Mar.

9, 2018), ECF No. 528. Klayman does not raise any new authority to suggest that the Court

handled it incorrectly.

               3. Counterclaim for Improper Access to or Use of Judicial Watch Information

       In defense of Klayman’s use of certain donor and/or client information, he argues that this

information belonged to American Target Advertising rather than to Judicial Watch. Klayman’s

Recons. & Recusal Mot. at 9-11. This argument was addressed and rejected previously. See

Klayman, Civil Action No. 06-670, 2019 WL 1244079, at *13. Klayman’s argument about the

activities of his Senate campaign and/or FOLK does not undermine the Court’s conclusion that the

jury had “sufficient evidence . . . to find that Klayman [himself] breached his obligations under

the Confidential Severance Agreement.” Id.




                                               12
               4. Alleged Bias and Prejudice of the Court

       Klayman objects to the Court’s handling of certain material that the parties proposed to use

for impeachment, namely decisions by the Ninth Circuit and a Florida judgment. Klayman’s

Recons. & Recusal Mot. at 9-11. But the Court previously considered and rejected the argument

that this treatment demonstrated bias or undue prejudice. See Klayman, Civil Action No. 06-670,

2019 WL 1244079, at *15-*17. Nothing warrants revisiting this issue now.

       B. Renewed Motion for Voluntary Recusal or Disqualification 6

       This is the fourth time in ten years that Klayman has sought the undersigned’s voluntary

recusal and/or disqualification from this case. See Klayman’s Recons. & Recusal Mot. at 12-14;

Klayman v. Judicial Watch, Inc., 628 F. Supp. 2d 98 (D.D.C. 2009) (“Klayman First Recusal

Opinion”); Klayman v. Judicial Watch, Inc., 744 F. Supp. 2d 264 (D.D.C. 2010) (“Klayman Second

Recusal Opinion”); Klayman v. Judicial Watch, Inc., 278 F. Supp. 3d 252 (D.D.C. 2017)

(“Klayman Third Recusal Opinion”). The putative basis for the latest attempt is the Court’s March

18, 2019, decision denying Klayman’s post-trial motions. Klayman maintains that, “as set forth”

in his Motion for Reconsideration, the Court’s decision “blatantly ignores the facts and the law

due to [the undersigned’s] personal animus and extrajudicial bias and prejudice against Mr.

Klayman.” Klayman’s Recons. & Recusal Mot. at 12.

       Klayman simply cross-references and/or reiterates his arguments in the Motion for

Reconsideration. Klayman’s Recons. & Recusal Mot. at 12, 14; Aff. of Larry Klayman in Supp.


6
  Although ordinarily the Court would address a motion for voluntary recusal or disqualification
before addressing a substantive motion such as the Motion for Reconsideration, the Court does so
in reverse order here for two reasons. First, this is the order in which Klayman presents the motions
in his brief. Second, the Court’s consideration of the Motion for Reconsideration is necessary to
inform its consideration of the grounds for the Renewed Motion for Voluntary Recusal or
Disqualification, which is expressly premised on the issues raised in the Motion for
Reconsideration.
                                                 13
of Pl.’s Mot. to Recuse/Disqualify Judge Colleen Kollar-Kotelly Under 28 U.S.C. § 144, ECF No.

587-1 (“Klayman Aff.”), ¶ 8. Maintaining that the undersigned committed “grave errors” by

failing to abide by the “relevant law and facts . . . that refuted [the undersigned’s] legal reasoning,”

Klayman furnishes the following purportedly non-exhaustive list of examples:

        a. Failing to go back and look at the damages found by the jury on Judicial Watch’s
        trademark infringement claim and determine how much of the award was due to
        Mr. Klayman’s personal actions, if any.

        b. Failing to apply the law and facts presented that demonstrated that minimal levels
        of confusion are insufficient to sustain a claim for trademark infringement

        c. Failing to consider and apply the law and facts regarding my nominative fair use
        argument.

        d. Failing to address my arguments regarding its refusal to give a fair comment jury
        instruction with regard to Judicial Watch’s counterclaims on the non-
        disparagement provision of the Severance Agreement.

        e. Failing to address the fact that at Judicial Watch did not own any of the donor or
        client lists or client data at issue.

        f. Only allowing Judicial Watch to present impeachment evidence, while denying
        me the same right, as well as other matters set forth in the accompany motion for
        reconsideration, which facts and law are incorporated herein by reference.

Id. ¶¶ 6, 8.

        The Court finds that Klayman’s Motion for Voluntary Recusal or Disqualification lacks

merit under either the Section 455(a) or 144 standards. Perhaps even more than Klayman’s prior

attempts, this one is transparently attributable to “his displeasure with the substance of the Court’s

rulings against him.” Klayman First Recusal Opinion, 628 F. Supp. 2d at 101. And just as the

case law previously maintained, so it remains “clear . . . that ‘judicial rulings alone almost never

constitute a valid basis for a bias or partiality motion.’” Id. (quoting Liteky, 510 U.S. at 555).

These rulings do not evidence any extrajudicial bias or prejudice and are therefore insufficient to

support a motion for recusal under Sections 455(a) or 144. See, e.g., Simon v. U.S. Dep’t of Justice,


                                                  14
No. 16-5031, 2016 WL 3545484, at *1 (D.C. Cir. June 10, 2016) (per curiam) (citing both sections

in affirming denial of motion for disqualification because appellant had “not alleged any basis for

finding that the district judge had any personal bias against him, or that the judge’s impartiality

could reasonably be questioned”), cert. denied, 137 S. Ct. 593 (2016) (Mem.).                  “[I]f

disqualification were required ‘merely as a result of counsel’s disagreement with judicial

conclusions reached in the course of litigation, the judicial system would grind to a halt.’” Loving

Spirit Found. Inc., 392 F.3d at 494 (quoting Barnett v. City of Chicago, 952 F. Supp. 1265, 1269

(N.D. Ill. 1997)); see also Karim-Panahi, 105 F. App’x at 274-75 (indicating that, where plaintiff

has failed to point “to anything that would suggest that [the Court] has formed an opinion on some

basis other than her participation in this case,” recusal is inappropriate).

       Moreover, the Court again observes that Klayman’s Motion for Voluntary Recusal or

Disqualification is likely “technically deficient” under 28 U.S.C. § 144 for a number of reasons.

Klayman Third Recusal Opinion, 278 F. Supp. 3d at 264. In his affidavit, Klayman frequently

reiterates that the undersigned’s March 18, 2019, decision demonstrates “continued extrajudicial

animus and bias against [him].” Klayman Aff. ¶ 5; see also id. ¶¶ 3, 7, 9, 10 (making similar

allegations). “Such assertions are not ‘facts’ for purposes of [S]ection 144, and do not meet the

requirement that ‘facts’ be submitted in support of a motion pursuant to [S]ection 144.” Klayman

Third Recusal Opinion, 278 F. Supp. 3d at 264 (citing Hanrahan, 248 F. Supp. at 474). That said,

Klayman does allege the aforementioned list of specific issues with the Court’s resolution of his

post-trial motions, which might be considered “facts” for Section 144 purposes. Even if so, the

affidavit may not be timely either, as Klayman filed it nearly four weeks after the Court issued its

March 18, 2019, decision. As the Court has previously discussed, Circuit precedent suggests that

a few as two weeks may be too slow for a Section 144 motion, for which timeliness is critical.



                                                  15
Klayman Third Recusal Opinion, 278 F. Supp. 3d at 264 (citing Loving Spirit Found., 392 F.3d at

492 (doubts about two weeks’ delay); Sykes, 7 F.3d at 1339 (two months is tardy)). The affidavit

also runs into other problems that the Court has explored before. See id. at 264 n.4 (discussing

pro se filing of motion for disqualification, and the repeated filing of Section 144 affidavits in a

single case). Lastly, Klayman fails to certify that his affidavit is submitted in “good faith.” 28

U.S.C. § 144.

       Klayman also briefly incorporates by reference his prior grounds for seeking recusal.

Klayman Aff. ¶ 9. To the extent Klayman raises these issues again, the Court does not deviate

from its lengthy written rulings on these matters. These rulings are fully incorporated into and

form part of this Memorandum Opinion. See Klayman First Recusal Opinion, 628 F. Supp. 2d
98; Klayman Second Recusal Opinion, 744 F. Supp. 2d 264; Klayman Third Recusal Opinion, 278
F. Supp. 3d 252.

       Under Section 455(a), the Court finds that Klayman has not established the appearance of

bias or extrajudicial prejudice, and accordingly he has not shown actual bias under Section 144

either. Accordingly, in an exercise of its discretion, the Court need not, and should not, voluntarily

recuse or disqualify itself under either Section 455(a) or Section 144.

       C. Motion for Sanctions

       Lastly, Klayman requests that the Court sanction Judicial Watch and Fitton for their

characterization of his arguments in their opposition to his Motion for Reconsideration. 7 This

motion was filed on May 16, 2019, ten days after Klayman’s reply to Judicial Watch’s and Fitton’s




7
  Although Klayman observes that Judicial Watch’s and Fitton’s opposition brief also responded
to his Renewed Motion for Voluntary Recusal or Disqualification, his arguments appear to focus
on their opposition to his Motion for Reconsideration.

                                                 16
opposition was due—but was not submitted. This appears to be a belated attempt to respond to

Judicial Watch’s and Fitton’s arguments. See Klayman’s Sanctions Reply at 8 (asking that the

Court “now carefully read and digest Plaintiff’s memorandum of points and authorities in support

of his motion for judgment as a matter of law, for a new trial, or in the alternative, for remittitur of

the jury verdict [Dkt. # 571] and make a determination based on the arguments presented and the

applicable legal standards and law,” and then requesting sanctions for Judicial Watch’s and

Fitton’s alleged mischaracterizations). 8

       The Court is not persuaded that Judicial Watch and Fitton have mischaracterized the

arguments in his opening brief in any material way. It is true that Klayman’s brief generally

consists of recycled issues and arguments; to the extent it includes new reasoning, that reasoning

is not materially different from what the Court already has considered and addressed in its March

18, 2019, decision. The Court need not parse Judicial Watch’s and Fitton’s opposition brief to

decide whether it agrees with their characterization of each of Klayman’s arguments, because even

if the Court did not, Klayman has not shown that their arguments were made in “subjective bad

faith.” Priority One Servs., Inc., 987 F. Supp. 2d at 4 (citing United States v. Wallace, 964 F.2d

at 1219).

       Klayman’s Motion for Sanctions also raises the document production issue that the Court

squarely addressed and rejected in its March 18, 2019, decision. See Klayman, Civil Action No.

06-670, 2019 WL 1244079, at *21-*22. The Court incorporates that reasoning here.

       Klayman’s reply in support of his Motion for Sanctions effectively tries to reargue various

issues that are included—or could have been included—in his Motion for Reconsideration and/or




8
  For the avoidance of doubt, the Court makes clear that it very carefully reviewed Klayman’s brief
in support of his post-trial motions before the Court issued its March 18, 2019, decision.
                                                  17
Renewed Motion for Voluntary Recusal or Disqualification. Those arguments are too late and, in

any event, lack merit for the reasons set forth in the Court’s March 18, 2019, decision and the

Court’s other decisions culminating therein. See generally Klayman, Civil Action No. 06-670,

2019 WL 1244079. To the extent necessary, the Court incorporates that reasoning here.

        D. Further Proceedings

        Now that the Court has denied Klayman’s Motion for Reconsideration and Renewed

Motion for Voluntary Recusal or Disqualification, the Court shall LIFT THE STAY on the

Clerk’s issuance of the requested Writs of Attachment on a Judgment. See Min. Order of July 24,

2019.

        The Court also RESOLVES Judicial Watch’s and Fitton’s [585] Motion for Attorney Fees

and Costs by extending time until after any timely appeal has concluded and the mandate from any

such appeal has been issued. By doing so, the Court preserves Judicial Watch’s and Fitton’s right

to pursue fees and costs if appropriate after any such appeal. Resolving the present motion in this

way ensures that the Court would have a more complete record on which to decide any appropriate

fees and costs. Moreover, any future motion after appeal presumably would factor in the fees and

costs associated with motions practice that followed the filing of Judicial Watch’s and Fitton’s

[585] Motion for Attorney Fees and Costs and predates this decision.

                                      IV. CONCLUSION

        For the foregoing reasons, in an exercise of its discretion the Court shall DENY Klayman’s

[587] Motion for Reconsideration of the Court’s Order Denying Motion for Judgment

Notwithstanding the Verdict; DENY Klayman’s [587] Renewed Motion for Voluntary Recusal or

Disqualification; DENY Klayman’s [592] Motion for Sanctions; RESOLVE Judicial Watch’s and

Fitton’s [585] Motion for Attorney Fees and Costs; LIFT THE STAY on Judicial Watch’s [595]


                                                18
Writ of Attachment on a Judgment; and LIFT THE STAY on Fitton’s [596] Writ of Attachment

on a Judgment.

       An appropriate Order accompanies this Memorandum Opinion.


Dated: August 7, 2019
                                                  /s/
                                               COLLEEN KOLLAR-KOTELLY
                                               United States District Judge




                                          19